Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Remarks
Examiner called the Applicant on February 10th, 2022 and no response was received within the ten calendar days, therefore no interview was conducted with the Applicant.  

Response to Arguments
Applicant's arguments filed 2/1/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the claims and argues the references do not disclose the amended limitations.  Applicant argues Ying does not contemplate a first and second communication link interface.  In response, this is the same argument as before, see response to argument in the final office action on 12/9/022.  Applicant also argues over the dependent claim with the same argument against the independent claim.  The argument in regards to the new limitation would require further search and consideration.  There could be a 112 clarity issue from the new amendment.  The limitation states modifying… a previously configured resource type… wherein the previously configured resource type comprises at least resources that are restricted for modification.  The resources are restricted from modification but they can be modified anyway, is confusing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  

/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461